Title: Editorial Note on the Olive Branch Petition, 8 July 1775
From: 
To: 


By the beginning of June, 1775, the shadow of coming events lay over the delegates in Philadelphia. Boston was informally besieged, New York went in fear of British attack, and at any moment the colonies might find themselves at the point of no return. Moderates were appalled at the prospect, and recoiled from commitment to civil war until the last stone had been turned in search of compromise. They faced strong opposition in Congress, but eventually secured agreement, grudging in many cases, for a final appeal to the King. On June 3 a committee of five, including Franklin, was appointed to draw up a petition. On the 19th the committee submitted its draft, the work of John Dickinson, which the Congress adopted on July 8 with virtually no amendment, and which all its members signed as individuals. The petition was couched in generalities, as it had to be to secure approval. Although it professed deep loyalty, it offered no concessions and asked for none, except the repeal of unspecified statutes that distressed the colonies. It left the whole problem of reconciliation to the ingenuity of Whitehall, and there it made small impression because, as William Knox pointed out, “not one profession of what they will submit to is contained in it.”
No evidence has come to light that Franklin played any part in framing the petition, or had any real hope for it. On its arrival, he was quoted as saying months later, “the Ministry might think best to relax a little but it was by no means to be trusted to.” During his negotiations in London the previous winter he had offered specific and uncompromising terms, and had not coated them with professions of American loyalty; his approach had been crisply practical. Even by that time he had lost all faith in petitioning as a method of redress, and he had seen Whitehall’s studied neglect of the petition from the first Congress. When he now concurred in this gesture from the second, the reason was presumably that he wanted every effort made, however hopeless, before accepting the alternative of war.
